PER CURIAM
Petitioners (Central Oregon LandWatch and Tomas Finnegan Ryan) seek review of a decision of the Land Use Board of Appeals (LUBA) that affirmed in part a decision of the Jefferson County Board of Commissioners to adopt certain amendments to the county’s comprehensive plan (post-acknowledgment plan amendments) and zoning ordinances pertaining to destination resorts. The assignments of error raised by Central Oregon LandWatch are, for the most part, controlled by our decision in Johnson v. Jefferson County (A138263), 221 Or App 156, 189 P3d 30 (2008). To the extent that petitioner Central Oregon LandWatch raises issues not addressed in the companion case, we reject its remaining arguments without discussion. Petitioner Ryan raises a different assignment of error, asserting that LUBA’s rulings concerning certain land in the Camp Sherman area are internally inconsistent and unlawful in substance. We reject that assignment of error without discussion.
Affirmed.